 

Exhibit 10.49

TRIPLE NET OFFICE LEASE AGREEMENT

THIS TRIPLE NET OFFICE LEASE AGREEMENT (this “Lease”) is made and entered into
on this 1st day of May, 2017, by and between BIOS Real Estate Company, LLC, a
Tennessee limited liability company, (“Landlord”), and Franklin Synergy Bank, a
Tennessee corporation (“Tenant”).

1. Leased Premises.

a. Subject to and upon the terms hereinafter set forth, and in consideration of
the sum of Ten Dollars ($10.00) and the mutual covenants set forth herein, the
receipt and sufficiency of which are hereby acknowledged, Landlord does hereby
lease and demise to Tenant, and Tenant does hereby lease and take from Landlord,
that certain improved real property municipally known as 101 SE Parkway, Suite
100, Franklin, TN 37064 located in Williamson, Tennessee, consisting of 3,872
+/- rentable square feet and more particularly described in Exhibit A attached
hereto (the Premises”).

b. Tenant’s taking possession of the Premises or any portion thereof shall be
conclusive evidence against Tenant that such portion of the Premises was then in
good order and satisfactory condition. Except to the extent expressly set forth
in this Lease, Tenant acknowledges that no promise by or on behalf of Landlord,
any of Landlord’s beneficiaries, or any of their respective agents, partners or
employees to alter, remodel, improve, repair, decorate or clean the Premises has
been made to or relied upon by Tenant, and that no representation respecting the
condition of the Premises by or on behalf of Landlord, any of Landlord’s
beneficiaries, or any of their respective agents, partners or employees has been
made to or relied upon by Tenant.

2. Term. Subject to and upon the terms and conditions set forth herein, or in
any exhibit hereto, the term (together with any extensions or renewals thereof,
the “Term”) of this Lease shall commence on the Commencement Date (defined
below) and shall expire sixty months (60) after the Commencement Date.
“Commencement Date” shall mean the date Tenant begins its business operations in
the Premises but in no event later than 30 days after Landlord delivers
possession of the Premises to Tenant by Landlord giving Tenant written notice.
The Commencement Date shall be set forth in a Commencement Agreement, identical
in the form to that attached hereto as Exhibit B and executed by Landlord and
Tenant. If Tenant elects to sell to another banking corporation prior to the
commencement of the lease, the new banking corporation shall assume all the
conditions and terms of this lease.

3. Use. The Premises are to be used and occupied solely for the purpose of
providing banking and financial services and office space and for any other
lawful use, but for no unlawful purpose. Tenant shall not use or allow the
Premises to be used for any improper, immoral, disreputable or objectionable
purpose, and Tenant shall not cause, maintain or permit any nuisance or waste
in, on or about the Premises. Without limitation of the foregoing, in no event
shall Tenant use or permit the use of all or any portion of the Premises (i) as
and/or for sleeping quarters and/or lodging or (ii) for any unlawful purpose of
any kind whatsoever and howsoever arising.

4. Rent.

a. Commencing on the Commencement Date and continuing thereafter throughout the
full Term of this Lease, Tenant hereby agrees to pay the annual Base Rental
(defined and set forth below) and Additional Rental (defined below). The Base
Rental shall be due and payable in advance in twelve equal monthly installments
on the first day of each calendar month at Landlord’s address as provided herein
(or such other address as may be designated by Landlord from time to time). If
the Commencement Date is other than the first day of a calendar month or if this
Lease expires on other than the last day of a calendar month, then the
installments of Base Rental for such month or months shall be prorated.

1

 

--------------------------------------------------------------------------------

 

“Base Rental” shall mean the amount of rent due to Landlord per square foot as
set forth Below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

YEAR:

  

Price per Square Foot

 

  

Monthly Rent

 

  

Annual Rent

 

1-3

  

$

21.00

 

  

$

6,766.00

 

  

$

81,312.00

 

4

  

$

21.42

 

  

$

6,911.52

 

  

$

82,938.24

 

5

  

$

21.85

 

  

$

7,050.26

 

  

$

84,603.20

 

b. All sums other than Base Rental due Landlord under this Lease (including,
without limitation, amounts reimbursed to Landlord or for which Tenant must
indemnify Landlord, late fees, and attorney fees and costs) shall be additional
rental (“Additional Rental”). Base Rental and Additional Rental collectively are
referred to as “Rental” or “Rent”.

c. Tenant hereby agrees to pay to Landlord first month’s Base Rental on the day
this Lease is executed by Tenant.

5. Renewal Options.

a. Tenant shall have the right and option to renew the Lease (“Renewal Option”)
for two (2) successive renewal periods of two (2) years each (each, an “Option
Term”); provided, however, the Renewal Option is contingent upon the following:
(i) there is not an Event of Default beyond all applicable cure period(s) at the
time Tenant gives Landlord notice of Tenant’s intention to exercise the Renewal
Option or at the expiration of the current Term; (ii) no event has occurred that
upon notice or the passage of time would constitute an Event of Default, unless
Landlord has given notice of default and Tenant is diligently attempting to cure
such event; and (iii) Tenant is occupying the Premises. Following expiration of
the final Option Term allowable hereunder, absent Landlord’s consent, Tenant
shall have no further right to renew the Lease pursuant to this Section 5.

b. Tenant shall exercise the Renewal Option by giving Landlord notice at least
one hundred twenty (120) days prior to the expiration of the current Term. If
Tenant fails to give notice to Landlord prior to the 120-day period, then Tenant
shall forfeit the Renewal Option. If Tenant exercises the Renewal Option, then
during the Option Term, Landlord and Tenant’s respective rights, duties and
obligations shall be governed by the terms and conditions of the Lease, except
as provided otherwise in this Section. Time is of the essence in exercising the
Renewal Option.

c. The Base Rental for the First Option Term shall be calculated by taking the
Rent for the previous term and increasing same be Two Percent (2%). The Base
Rental for the Second Option Term shall be calculated by taking the rent for the
First Option Term and increasing same by Two Percent (2%).

6. Utilities and Service. Tenant shall pay, when due, all charges for gas,
water, electricity and any and all other utility services used upon the Premises
during the Term and any holdover period, including, without limitation, all tap,
connection and/or meter fees and deposits.

7. Security Deposit. Landlord hereby waives the requirement of a security
deposit.

8. Keys and Locks. Landlord shall furnish Tenant with two (2) keys for each
standard lockset on code required doors entering the Premises from public areas.
Additional keys will be Tenant’s responsibility and at Tenant’s expense. All
such keys shall remain the property of Landlord. Upon termination of this Lease,
Tenant shall surrender to Landlord all keys to any locks on doors entering or
within the Premises, and give to Landlord the explanation of the combination of
all locks for safes, safe cabinets and vault doors, if any, in the Premises.

9. Parking. Parking spaces for Tenant’s use shall be those provided by the
Owners Association as a part of the common parking area.

10. Entry for Repairs and Inspection. Upon reasonable prior notice from
Landlord. Tenant shall permit Landlord and its contractors, agents or
representatives to enter into and upon any part of the Premises during

2

 

--------------------------------------------------------------------------------

 

reasonable hours to inspect the same; perform maintenance and make repairs,
replacements or improvements as set forth under this Lease; and for the purpose
of showing the Premises to prospective tenants or purchasers. Landlord shall use
its reasonable efforts not to interfere materially with the operation of
Tenant’s business during any such entry.

11. Laws and Regulations: Encumbrances. Tenant shall comply with, and Tenant
shall cause its employees, contractors and agents to comply with, and shall use
its best efforts to cause its visitors and invitees to comply with the
following, to the extent Tenant has been made aware thereof: (i) all laws,
ordinances, orders, rules and regulations of all state, federal, municipal and
other governmental or judicial agencies or bodies relating to the use, condition
or occupancy of the Premises; and (ii) all recorded easements, operating
agreements, parking agreements, declarations, covenants and instruments
encumbering the Premises. Copies of all documents described above must be
provided to Tenant by Landlord upon Landlord receiving written request from
Tenant for the specific documents. Landlord warrants that to Landlord’s
knowledge, no such ordinances or other matters of record prohibit Tenant’s use
of the Premises as a branch banking facility.

12. Hazardous Substances. Tenant shall comply, at its sole cost and expense,
with all laws, ordinances, orders, rules and regulations of all state, federal,
municipal and other governmental or judicial agencies or bodies relating to the
protection of public health, safety, welfare or the environment (collectively,
“Environmental Laws”) in the use, occupancy and operation of the Premises.
Tenant agrees that no Hazardous Substances (defined below) shall be used,
located, stored or processed on the Premises by Tenant or any of its agents,
employees, contractors, assigns, subtenants, guest or invitees, and no Hazardous
Substances will be released or discharged from the Premises. The term “Hazardous
Substances” shall mean and include all hazardous and toxic substances, waste or
materials, any pollutant or contaminant, including, without limitation, PCB’s,
asbestos and raw materials that include hazardous constituents or any other
similar substances or materials that are now or hereafter included under or
regulated by any Environmental Laws or that would pose a health, safety or
environmental hazard. Tenant hereby agrees to indemnify, defend and hold
harmless Landlord from and against any and all losses, liabilities (including,
but not limited to, strict liability), damages, injuries, expenses (including,
but not limited to, court costs, litigation expenses, reasonable attorneys” fees
and costs of settlement or judgment), suits and claims of any and every kind
whatsoever paid, incurred or suffered by, or asserted against, Landlord by any
person, entity or governmental agency for, with respect to, or as a direct or
indirect result of, the presence in or the escape, leakage, spillage, discharge,
emission or release from the Premises of any Hazardous Substances by Tenant or
any of its agents, employees, contractors, assigns, subtenants, guest or
invitees. Tenant shall not be responsible for any Hazardous Substances located
on the Premises prior to the date Landlord delivers the Premises to Tenant.

13. Taxes and Assessments.

a. Tenant shall pay all taxes, license fees, and special charges and assessments
levied by any taxing authorities against personal property which Tenant owns
and/or uses within, upon, or about the Premises, or by reason of the conduct and
operation of its business thereon, including, without limitation, any special
assessments or charges for water and/or sewers.

b. Tenant shall also pay any and all ad valorem real estate taxes on the
Premises and any personal property taxes assessable on any personal property
located on the Premises on or before the same are due to the taxing authority.
Landlord shall forward all ad valorem tax bills for the Premises to Tenant
immediately upon receipt. Landlord shall have the right to pay such taxes before
they become delinquent if Tenant has not paid as required under this Lease, and
such payment on Tenant’s behalf shall be immediately payable to Landlord by
Tenant as Additional Rental.

c. Notwithstanding the foregoing, Tenant shall have no obligation under this
Lease to pay: (i) income, profits, intangible, documentary stamps, franchise,
corporate, capital stock, succession, estate, gift or inheritance taxes;
(ii) any assessment or additional tax associated with a change in ownership of
the Premises; or (iii) governmentally imposed “impact fees” related to further
improvement of the Premises, including, but not limited to, the widening of
exterior roads, the installation of or connection to sewer lines, sanitary and
storm drainage systems and other utility lines and installations. Annually,
Landlord shall provide to Tenant a breakdown of any expenses Landlord has
incurred for which Tenant is responsible. Any annual increase in same shall not
exceed Ten Percent (10%) per annum.

3

 

--------------------------------------------------------------------------------

 

d. Tenant shall indemnify Landlord against all taxes (on personal property and
real property), licenses fees, special charges and assessments paid for by
Landlord on Tenant’s behalf, and Tenant shall indemnify Landlord against all
costs and expenses (including its reasonable attorney fees) in connection with
same. Amounts due Landlord hereunder shall be Additional Rental.

e. Tenant may at its sole cost and expense, and in its own name and/or in the
name of Landlord, dispute and contest any of the above-described taxes, license
fees, special charges, assessments and/or ad valorem real estate taxes by
appropriate proceedings diligently conducted in good faith, but only after
Tenant has deposited with Landlord or with an applicable competent authority, in
Tenant’s reasonable discretion, the amount so contested and unpaid which shall
be held by Landlord (if Landlord is so chosen to hold such deposited funds) in
an interest-bearing account until the termination of the proceedings, at which
time the amount deposited shall be applied by Landlord toward the payment of the
items held valid (plus any court costs, interest, penalties and other
liabilities associated with the proceedings), and Tenant’s share of any excess
shall be returned to Tenant. Tenant shall indemnify, defend and hold harmless
Landlord from and against any cost, damage or expense, including the reasonable
attorney’s fees, actually and reasonably incurred by Landlord, as Additional
Rental, in connection with any such proceedings.

14. Leasehold Improvements.

a. Subject to Landlord cleaning all carpets and flooring, replacing damaged
ceiling tiles, repairing damaged drywall and ensuring that all light fixtures
are working properly and replacing any necessary light bulbs, Tenant accepts the
same “AS IS” without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements except as expressly set forth in this Lease. ADDITIONALLY, EXCEPT
AS EXPRESSLY SET FORTH IN THIS LEASE, LANDLORD MAKES NO WARRANTIES, EXPRESS OR
IMPLIED, WITH RESPECT TO THE LEASEHOLD IMPROVEMENTS, AND ALL IMPLIED WARRANTIES
WITH RESPECT TO THE PREMISES, INCLUDING WITHOUT LIMITATION THOSE OF SUITABILITY
AND FITNESS FOR A PARTICULAR PURPOSE, ARE HEREBY EXPRESSLY NEGATED AND WAIVED.

b. Tenant agrees that it will make no exterior or structural alterations or
additions to the Premises nor post or attach or affix to the exterior of the
Premises, air conditioners or other objects without memorializing such proposed
alterations, attachments, or fixtures in a Tenant work letter (in form
acceptable to Landlord) and obtaining Landlord’s prior written consent to same.
Notwithstanding the foregoing, Tenant shall have the right to make interior,
non-structural alterations to the Premises without Landlord’s consent, so long
as such alterations do not (i) affect the structure or electrical, plumbing, or
mechanical systems of the Premises; or (ii) decrease the value of the Premises.
Tenant shall be responsible for the cost of such alterations. Tenant shall have
the right to install its trade fixtures and equipment in, upon and about the
Premises; provided, however, that Tenant shall remove the same on or before the
expiration of this Lease, and if so requested by Landlord, promptly after any
termination of this Lease; and provided, further, that Tenant shall promptly
thereafter repair all damage caused to the Premises by reason of such
installation or removal. Tenant shall have the right to erect exterior signage
on the property, at Tenant’s sole expense, subject to the rules and regulations
of the Owners Association and any governing bodies.

c. Tenant shall indemnify and hold Landlord harmless from and against all costs
(including reasonable attorneys’ fees and costs of suit), losses, liabilities,
or causes of action arising out of or relating to any alterations, additions or
improvements made by Tenant to the Premises, including, but not limited to, work
not completed in a workmanlike manner and any contractor’s, mechanics’ or
materialman’s liens asserted in connection therewith. This indemnification
obligation shall survive the Term of this Lease.

d. Should any contractor’s, mechanic’s or other liens be filed against any
portion of the Premises by reason of Tenant’s acts or omissions or because of a
claim against Tenant, Tenant shall cause the same to be canceled or discharged
of record by bond or otherwise within thirty (30) days after notice by Landlord.
If Tenant shall fail to cancel or discharge said lien or liens, within said
thirty (30) day period, Landlord may, at its sole option, cancel or discharge
the same and upon Landlord’s demand, Tenant shall promptly reimburse Landlord
for all reasonable costs incurred in canceling or discharging such liens,
including its reasonable attorney fees in connection with same.

4

 

--------------------------------------------------------------------------------

 

15. Maintenance and Repairs to the Premises. Tenant shall make and pay its pro
rata share for any and all repairs or replacements to any and all portions of
the interior of the Premises which are necessary to keep the same in a good
state of repair or condition, such as, but not limited to, all fixtures,
furnishings, lighting, air conditioning, plumbing, heating, electrical, floors,
walls, ventilation systems, and any and all other parts of the building or other
portions of the Premises. Tenant shall perform all maintenance, repairs,
replacements and improvements required by any governmental law, ordination, rule
or regulation. Notwithstanding anything in this Lease to the contrary, Tenant
shall not be required to construct or install any item that is capital in
nature, unless the need for such installation or construction is caused by
Tenant’s negligence or willful misconduct. Without limiting Tenant’s maintenance
and repair obligations hereunder, in the event Tenant fails to commence, within
ten (10) days after written notice from Landlord to Tenant, or to diligently
complete, any maintenance, repairs, replacements or improvements necessitated by
Tenant’s negligence or willful conduct, or necessitated by Tenant’s waste of the
Premises, Landlord may, at its option, perform any such maintenance, repairs,
replacements or improvements deemed necessary by Landlord, and Tenant shall pay
to Landlord on demand Landlord’s cost thereof as Additional Rental. As used in
this Section 15, any requirement to maintain the Premises in a “good state of
repair or condition” shall mean maintenance of the Premises in as good a
condition as existed upon the initial completion of the improvements on the
Premises, reasonable wear and tear and damage by casualty excepted. Landlord
shall maintain the exterior of the building in conjunction with, and in
accordance with the rules, requirements and regulations of the Owners
Association.

16. Condemnation. If all or substantially all of the Premises, or such portion
of the Premises as would render, in Landlord’s reasonable judgment, the
continuance of Tenant’s business from the Premises impracticable, shall be
permanently taken or condemned for any public purpose, then Landlord or Tenant
may terminate this Lease. If less than all or substantially all of the Premises
shall be taken, then Landlord shall have the option of terminating this Lease by
written notice to Tenant within ten (10) days following the date of such
condemnation or taking. If this Lease is terminated as provided above, this
Lease shall cease and expire as of the date of the taking. In the event that
this Lease is not terminated and a portion of the Premises is taken, Tenant
shall pay the Base Rental and Additional Rental up to the date of the taking,
and this Lease shall thereupon cease and terminate with respect to the portion
of the Premises so taken. Thereafter the Base Rental and Additional Rental shall
be adjusted on an equitable basis. If this Lease is not terminated, Landlord
shall promptly repair the Premises’ building to an architectural unit, fit for
Tenant’s occupancy and business; provided, however, that Landlord’s obligation
to repair hereunder shall be limited to the extent of the net proceeds from such
taking made available to Landlord for such repair. However, in the event such
proceeds are not sufficient to restore the Premises to a condition reasonably
suitable for the operation of Tenant’s business, Tenant may terminate this
Lease, at the time Landlord notifies Tenant of the extent to which the Premises
will be restored. In the event of any temporary taking or condemnation for any
public purpose of the Premises or any portion thereof, this Lease shall continue
in full force and effect except that Base Rental and Additional Rental shall be
adjusted on an equitable basis for the period of such taking, and Landlord shall
be under no obligation to make any repairs or alterations. In the event of any
taking of the Premises, Tenant hereby assigns to Landlord the value of all or
any portion of the unexpired term of the Lease and all leasehold improvements,
and Tenant shall not assert a claim for a condemnation award therefor; provided,
however, Tenant may pursue a separate award from the condemning authority for
(a) relocation and moving expenses, and (b) compensation for loss of Tenant’s
business.

17. Fire or Casualty. If the building or any improvement on the Premises shall
be damaged in any way, in whole or in part, or rendered untenantable by fire or
other casualty, Landlord shall restore the building to its original condition.
Rent shall not abate or be reduced following any casualty loss or during any
period of restoration. It shall be Tenant’s responsibility to obtain business
interruption insurance coverage to insure against any loss Tenant may suffer as
a result of any casualty damage to the Premises as well as Tenant’s inability to
use all or any part of the Premises as a result of such casualty.

18. Insurance.

a. Liability Insurance. Tenant shall, during the entire term hereof keep in full
force and effect a policy or policies of public liability, personal and property
damage insurance with respect to the Premises, in which the limits shall be not
less than $2,000,000 in the aggregate, and $1,000,000 per occurrence. Such
amounts shall be increased every three (3) years based on any increase in the
Consumer Price Index-All Urban during such 3-year period. The policies shall
name Landlord and any lender of Landlord as an additional insured, and shall
contain a clause that the

5

 

--------------------------------------------------------------------------------

 

insurer will not cancel or change the insurance without first giving all
additional insureds thirty (30) days’ prior written notice. The insurance shall
be with an insurance company licensed to do business in Tennessee, and a copy of
the policy, or a certificate of insurance together with proof of premium
payment, shall be delivered to Landlord initially and at each renewal hereof.

b. Fire and Casualty Insurance. Landlord agrees to keep in full force and effect
a policy or policies or broad form, all risk coverage insurance, in amounts not
less than eighty percent (80%) of the reasonable reproduction or replacement
value of the Premises improvements (including all buildings and structures
thereon, and all portions thereof), determined annually, and with no reduction
for depreciation, use, wear and tear. Landlord shall obtain at least three
(3) separate bids for such insurance (which bids shall be for the same coverage
and on comparable terms and conditions), and the least expensive policy shall be
selected. With respect to damage or destruction of Premises improvements, which
damage or destruction is covered, in whole or in part, by insurance, it is
agreed that the proceeds from such insurance which are paid to Landlord shall be
used and applied exclusively for the purpose of making replacements or repairs.
If such proceeds which are paid to Landlord are insufficient therefor, Landlord
will provide the deficiency, it being the intent of the parties hereto that
Landlord shall have the obligation to rebuild, reconstruct or replace the
Premises improvements damaged or destroyed by fire or other casualty with
improvements of equal value, whether such casualty shall be insured or not
insured against, and whether the proceeds of any such insurance are paid to
Landlord. The insurance shall be with a good and A-rated insurance company
licensed to do business in Tennessee, and a copy of the policy, or a certificate
of insurance together with proof of premium payment, shall be delivered to
Tenant initially and at each renewal thereof. For the first calendar year of the
Term, Tenant shall pay to Landlord, on or before the Commencement Date, the
total cost of such fire and casualty insurance for such period of time. For
calendar years following the first calendar year of the Term, Tenant shall pay
to Landlord, in advance of such calendar year, Landlord’s total estimated cost
of such fire and casualty insurance for such upcoming calendar year. Within one
hundred twenty (120) days following the expiration of each calendar year, the
estimated cost of such fire and casualty insurance shall be reconciled against
the actual cost of such insurance, and any deficiency shall be payable by Tenant
to Landlord within ten (10) days following demand. If such reconciliation
reveals an overpayment by Tenant, such excess shall be credited against the next
installment of Rent due hereunder or, if the Term has then expired, such excess
shall be refunded to Tenant within ten (10) days following demand. All amounts
due Landlord under this section shall be Additional Rental.

19. Damages from Certain Causes. Landlord shall not be liable or responsible to
Tenant for any loss or damage to any properly or person occasioned by theft,
fire, act of God, public enemy, riot, strike, insurrection, war, act or omission
of any party other than Landlord, any nuisance or interference caused or created
by any property owner other than Landlord, requisition or order of governmental
body or authority, court order or injunction, or any cause beyond Landlord’s
control or for any damage or inconvenience which may arise through repair or
alteration of any part of the Premises as required by this Lease.

20. Hold Harmless.

a. Landlord shall not be liable to Tenant, its agents, servants, employees,
contractors, customers or invitees for any damage to person or property caused
by any act, omission or neglect of Tenant. Without limiting or being limited by
any other indemnity in this Lease, but rather in confirmation and furtherance
thereof, Tenant agrees to indemnify, defend by counsel reasonably acceptable to
Landlord and hold Landlord harmless of, from and against any and all losses,
damages, liabilities, claims, liens, costs and expenses (including, but not
limited to, court costs, reasonable attorneys’ fees and litigation expenses) in
connection with injury to or death of any person or damage to or theft, loss or
loss of the use of any property occurring in or about the Premises arising from
Tenant’s occupancy of the Premises, or the conduct of its business or from any
activity, work, or thing done, permitted or suffered by Tenant in or about the
Premises, or from any breach or default on the part of Tenant in the performance
of any covenant or agreement on the part of Tenant to be performed pursuant to
the terms of this Lease, or due to any other act or omission or willful
misconduct of Tenant or any of its agents, employees, contractors, assigns,
subtenants, guest or invitees.

b. Tenant shall not be liable to Landlord, its agents, servants, employees,
contractors, customers or invitees for any damage to person or property caused
by any act, omission or neglect of Landlord. Without limiting or being limited
by any other indemnity in this Lease, but rather in confirmation and furtherance
thereof, Landlord agrees to indemnify, defend by counsel reasonably acceptable
to Tenant and hold Tenant harmless of, from and

6

 

--------------------------------------------------------------------------------

 

against any and all losses, damages, liabilities, claims, liens, costs and
expenses (including, but not limited to, court costs, reasonable attorneys’ fees
and litigation expenses) in connection with injury to or death of any person or
damage to or theft, loss or loss of the use of any property occurring in or
about the Premises arising from any breach or default on the part of Landlord in
the performance of any covenant or agreement on the part of Landlord to be
performed pursuant to the terms of this Lease, or due to any other grossly
negligent act or omission or willful misconduct of Landlord or any of its agents
or employees.

21. Default and Remedies.

 

a. The occurrence of any of the following shall constitute a default under and
breach of this Lease by Tenant (an “Event of Default”):

 

 

i)

Failure by Tenant to pay any monetary amounts (including Base Rental and
Additional Rental) due hereunder within ten (10) days following written notice
of non-payment from Landlord to Tenant;

 

 

ii)

Abandonment of the Premises (defined as any period of one hundred and eighty
(180) consecutive days without operation of Tenant’s business in the Premises);

 

 

iii)

Failure by Tenant to observe or perform any of the covenants in respect of
assignment and subletting of this Lease;

 

 

iv)

Failure by Tenant to cure forthwith, immediately after receipt of written notice
from Landlord, any hazardous condition which Tenant has created or permitted in
violation of law or of this Lease;

 

 

v)

Failure by Tenant to complete, execute and deliver any instrument or document
required to be completed, executed and delivered by Tenant within twenty
(20) days after the initial written demand for same to Tenant;

 

 

vi)

Failure by Tenant to observe or perform any other non-monetary covenant,
agreement, condition or provision of this Lease, if such failure shall continue
for thirty (30) days after written notice thereof from Landlord to Tenant;
provided that such thirty (30) day period shall be extended for the time
reasonably required to complete such cure, if such failure cannot reasonably be
cured within said thirty (30) day period and Tenant commences to cure such
failure within said thirty (30) day period and thereafter diligently and
continuously proceeds to cure such failure;

 

 

vii)

The levy upon execution or the attachment by legal process of the leasehold
interest of Tenant, or the filing or creation of a lien in respect of such
leasehold interest, which lien shall not be released or discharged within thirty
(30) days from the date of such filing;

 

 

viii)

Tenant or any guarantor of Tenant’s obligations under this Lease becomes
insolvent or bankrupt or admits in writing its inability to pay its debts as
they mature, or makes an assignment for the benefit of creditors, or applies for
or consents to the appointment of a trustee or receiver for all or a major part
of its property;

 

 

ix)

A trustee or receiver is appointed for Tenant, any guarantor of Tenant’s
obligations under this Lease or for a major part of either party’s property and
is not discharged within sixty (60) days after such appointment;

 

 

x)

Any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding for relief under any bankruptcy law or similar
law for the relief of debtors, is instituted (A) by Tenant or any guarantor of
Tenant’s obligations under this Lease, or (B) against Tenant or any guarantor of
Tenant’s obligations under this Lease and is allowed against it or is consented
to by it or is not dismissed within sixty (60) days after such institution; or

 

 

xi)

Tenant’s repeated failure to observe or perform any of the other covenants,
terms or conditions hereof more than three (3) times, in the aggregate, in any
period of twelve (12) consecutive months.

7

 

--------------------------------------------------------------------------------

 

b. Upon the occurrence of an Event of Default, Landlord agrees to use reasonable
efforts to mitigate its damages, but shall have the option to do and perform any
one or more of the following in addition to, and not in limitation of, any other
remedy or right permitted it by law or in equity or by this Lease:

 

 

i)

Landlord, with or without terminating this Lease, may immediately or at any time
thereafter re-enter the Premises and correct or repair any condition which shall
constitute a failure on Tenant’s part to keep, observe, perform, satisfy, or
abide by any term, condition, covenant, agreement, or obligation of this Lease,
and Tenant shall fully reimburse and compensate Landlord, for Landlord’s actual
cost incurred, on demand.

 

 

ii)

Landlord, with or without terminating this Lease, may immediately or at any time
thereafter demand in writing that Tenant vacate the Premises and thereupon
Tenant shall vacate the Premises and remove therefrom all property thereon
belonging to or placed on the Premises by, at the direction of, or with consent
of Tenant within ten (10) days of receipt by Tenant of such notice from
Landlord, whereupon Landlord shall have the right to re-enter and take
possession of the Premises.

 

 

iii)

Landlord, with or without terminating this Lease, may immediately or at any time
thereafter, re-enter the Premises and remove therefrom Tenant and all property
belonging to or placed on the Premises by, at the direction of, or with consent
of Tenant. Any such re-entry and removal by Landlord shall not of itself
constitute an acceptance by Landlord of a surrender of this Lease or of the
Premises by Tenant and shall not of itself constitute a termination of this
Lease by Landlord.

 

 

iv)

Landlord, with or without terminating this Lease, may immediately or at any time
thereafter relet the Premises or any part thereof for such time or times, at
such rental or rentals and upon such other terms and conditions as Landlord in
its sole discretion may deem advisable, and Landlord may make any alterations or
repairs to the Premises which it may deem necessary or proper to facilitate such
reletting; and Tenant shall pay all reasonable costs of such reletting; and if
this Lease shall not have been terminated, Tenant shall continue to pay all rent
and all other charges due under this lease up to and including the date of
beginning of payment of rent by any subsequent tenant of part or all of the
Premises, and thereafter Tenant shall pay monthly during the remainder of the
term of this Lease the difference, if any, between the rent and other charges
collected from any such subsequent tenant or tenants and the rent and other
charges reserved in this Lease, but Tenant shall not be entitled to receive any
excess of any such rents collected over the rents reserved herein.

 

 

v)

Landlord may immediately or at any time thereafter terminate this Lease, and
this Lease shall be deemed to have been terminated upon receipt by Tenant of
written notice of such termination; upon such termination Landlord shall recover
from Tenant all damages Landlord may suffer by reason of such termination
including, without limitation, unamortized sums expended by Landlord for leasing
commissions and construction of tenant improvements, all arrearages in rentals,
costs, charges, additional rentals, and reimbursements, the cost (including
court costs and reasonable attorneys’ fees) of recovering possession of the
Premises, the cost of any alteration of or repair to the Premises which is
necessary or proper to prepare the same for reletting and, in addition thereto,
Landlord at its election shall have and recover from Tenant either (A) an amount
equal to the excess, if any, of the total amount of all rents and other charges
to be paid by Tenant for the remainder of the term of this Lease over the then
reasonable rental value of the Premises for the remainder of the term of this
Lease, or (B) the rents and other charges which Landlord would be entitled to
receive from Tenant pursuant to the provisions of subsection (iv) if the Lease
were not terminated. Such election shall be made by Landlord by serving written
notice upon Tenant of its choice of one of the two said alternatives within
thirty (30) days of the notice of termination.

 

 

vi)

The exercise by Landlord of any one or more of the rights and remedies provided
in this Lease shall not prevent the subsequent exercise by Landlord of any one
or more of the other rights and remedies herein provided. All remedies provided
for in this Lease are cumulative and may, at the election of Landlord, be
exercised alternatively, successively, or in any other manner and are in
addition to any other rights provided for or allowed by law or in equity.

 

8

 

--------------------------------------------------------------------------------

 

 

vii)

No act by Landlord with respect to the Premises shall terminate this Lease,
including, but not limited to, acceptance of the keys, institution of an action
for detainer or other dispossessory proceedings, it being understood that this
Lease may only be terminated by express written notice from Landlord to Tenant,
and any reletting of the Premises shall be presumed to be for and on behalf of
Tenant, and not Landlord, unless Landlord expressly provides otherwise in
writing to Tenant.

(c) In the event Landlord fails to perform any of its obligations under this
Lease and such non-performance continues for a period of thirty (30) days
following written notice of default from Tenant, Landlord shall be deemed to be
in material default of this Lease, and Tenant shall have all remedies available
at law, in equity or under this Lease; provided, however, that such thirty
(30) day period shall be extended for the time reasonably required to complete
such cure, if such failure cannot reasonably be cured within said thirty
(30) day period and Landlord commences to cure such failure within said thirty
(30) day period and thereafter diligently and continuously proceeds to cure such
failure.

22. Late Payments. In the event any installment of any Rental owed by Tenant
hereunder is not paid within 10 days, Tenant shall pay a late charge equal to
the greater of $100.00 or five percent (5%) of the amount due. The parties agree
that such charge is a fair and reasonable estimate of Landlord’s administrative
expense incurred on account of late payment. Should Tenant make a partial
payment of past due amounts, the amount of such partial payment shall be applied
first to reduce all accrued and unpaid late charges, in inverse order of their
maturity, and then to reduce all other past due amounts, in inverse order of
their maturity.

23. Attorney’s Fees. If either party initiates any action to enforce its rights
under this Lease or the terms hereof, the prevailing party shall be entitled to
collect from the other party all court costs, reasonable attorneys fees and
litigation expenses, including, but not limited to, costs of depositions and
expert witnesses, that the prevailing party actually incurs in connection with
such action.

24. No Waiver of Rights. No failure or delay of Landlord to exercise any right
or power given it herein or to insist upon strict compliance by Tenant of any
obligation imposed on it herein and no custom or practice of either party hereto
at variance with any term hereof shall constitute a waiver or a modification of
the terms hereof by Landlord or any right it has herein to demand strict
compliance with the terms hereof by Tenant. No waiver of any right of Landlord
or any default by Tenant on one occasion shall operate as a waiver of any of
Landlord’s other rights or of any subsequent default by Tenant. No express
waiver shall affect any condition, covenant, rule, or regulation other than the
one specified in such waiver and then only for the time and in the manner
specified in such waiver. No person has or shall have any authority to waive any
provision of this Lease unless such waiver is expressly made in writing and
signed by an authorized officer of Landlord.

25. Holding Over. In the event of holding over by Tenant after expiration or
termination of this Lease without the written consent of Landlord, Tenant shall
pay as rent for such holdover period one hundred fifty percent (150%) of the
Rental that would have been payable if this Lease had not so terminated or
expired). No holding over by Tenant after the term of this Lease shall be
construed to extend this Lease, and Tenant shall be deemed a tenant at will,
terminable on five (5) days notice from Landlord. In the event of any
unauthorized holding over, Tenant shall indemnify Landlord against all claims
for damages by any other tenant to whom Landlord shall have leased all or any
part of the Premises effective upon the termination of this Lease.

26. Subordination.

a. If this Lease (and all its terms and conditions) shall become subject and
subordinate to any mortgages or deeds of trust covering the Premises, whether or
not for the full amount of all advances made or to be made thereunder and
without regard to the time or character of such advances, the holder of any such
mortgage or deed of trust (any of the foregoing, a “Holder”), shall execute a
subordination, non-disturbance and attornment agreement in form and content
reasonably acceptable to Tenant and such mortgagee providing (in part) that as
long as an event of default on the part of Tenant is not in existence, Tenant
shall not be disturbed in its possession of the Premises or have its rights
hereunder terminated or modified by such mortgagee, except pursuant to the
provisions of this Lease.

9

 

--------------------------------------------------------------------------------

 

b. Tenant agrees that if Landlord defaults in the performance or observance of
any covenant or condition of this Lease required to be performed or observed by
Landlord hereunder, Tenant will give written notice specifying such default by
certified or registered mail, postage prepaid, to any Holder of which Tenant has
been notified in writing, and before Tenant exercises any right or remedy which
it may have on account of any such default of Landlord, such party shall have
the same amount of time as is afforded Landlord to cure such default of
Landlord. Whether or not any deed of trust or mortgage is foreclosed, or any
Holder succeeds to any interest of Landlord under this Lease, no Holder shall
have any liability to Tenant for any security deposit paid to Landlord by Tenant
hereunder, unless such security deposit has actually been received by such
Holder. No Holder of which Tenant has been notified, in writing, shall be bound
by any amendment or modification of this Lease made without the written consent
of such Holder, nor shall any such party be liable for any defaults of Landlord
under this Lease.

27. Estoppel Certificate. Tenant agrees that, from time to time upon request by
Landlord, or any existing or prospective mortgagee or ground lessor, Tenant will
complete, execute and deliver a written estoppel certificate certifying (a) that
this Lease is unmodified and is in full force and effect (or if there have been
modifications, that this Lease, as modified, is in full force and effect and
setting forth the modifications); (b) the amounts of the monthly installments of
Base Rental, Additional Rental and other sums then required to be paid under
this Lease by Tenant; (c) the date to which the Base Rental, Additional Rental
and other sums required to be paid under this Lease by Tenant have been paid;
(d) that Landlord is not in default under any of the provisions of this Lease,
or if in default, the nature thereof in detail and what is required to cure
same; and (e) such other information concerning the status of this Lease or the
parties’ performance hereunder reasonably requested by Landlord or the party to
whom such estoppel certificate is to be addressed.

28. Sublease or Assignment by Tenant.

a. The Tenant shall not, without the Landlord’s prior written consent, (i)
assign, convey, mortgage, pledge, encumber, or otherwise transfer (whether
voluntarily, by operation of law, or otherwise) this Lease or any interest
hereunder; (ii) allow any lien to be placed upon Tenant’s interest hereunder;
(iii) sublet the Premises or any part thereof; or (iv) permit the use or
occupancy of the Premises or any part thereof by anyone other than Tenant or
Tenant’s subsidiaries. Any attempt to consummate any of the foregoing without
Landlord’s consent shall be void and of no force or effect. For purposes hereof,
the transfer of the ownership or voting rights in a controlling interest of the
voting stock of Tenant (if Tenant is a corporation) or the transfer of a general
partnership interest or a majority of the limited partnership or membership
interest in Tenant (if Tenant is a partnership or limited liability company), at
any time throughout the term of this Lease, shall be deemed to be an assignment
of this Lease.

b. For any proposed assignment or subletting Tenant shall submit to Landlord a
copy of the proposed sublease or assignment, and such additional information
concerning the business, reputation and creditworthiness of the proposed
sublessee or assignee as shall be sufficient to allow Landlord to form a
commercially reasonable judgment with respect thereto. If Landlord approves any
proposed sublease or assignment, Landlord may require that any rent or other
sums paid by a sublessee or assignee be paid directly to Landlord.

c. Notwithstanding the giving by Landlord of its consent to any subletting,
assignment or occupancy as provided hereunder or any language contained in such
lease, sublease or assignment to the contrary, unless this Lease is expressly
terminated by Landlord, Tenant shall not be relieved of any of Tenant’s
obligations or covenants under this Lease and Tenant shall remain fully liable
hereunder.

d. Notwithstanding anything in this Lease to the contrary, so long as Tenant
remains jointly and severally liable for all of its obligations under this
Lease, Tenant shall have the right, without Landlord’s consent, to assign or
transfer its interest in this Lease: (i) in connection with a merger or
reorganization of Tenant or a sale of all or substantially all of Tenant’s
assets (so long as such assignee expressly assumes all of Tenant’s obligations
under this Lease in writing); (ii) to an entity wholly or partially owned or
controlled by, or under common control with, Tenant, provided that the use of
the Premises will be for banking and financial services; general business office
use; or any other reputable business activity approved by Landlord in its
reasonable discretion.

29. Quiet Enjoyment. Landlord covenants that Tenant shall and may peacefully
have, hold and enjoy the Premises free from hindrance by Landlord or any person
claiming by, through or under Landlord but subject to the other terms hereof,
provided that Tenant pays the Base Rental, Additional Rental, and any other sums
herein recited

10

 

--------------------------------------------------------------------------------

 

to be paid by Tenant and performs all of Tenant’s covenants and agreements
herein contained. It is understood and agreed that this covenant and any and all
other covenants of Landlord contained in this Lease shall be binding upon
Landlord and its successors only with respect to breaches occurring during the
ownership of the Landlord’s interest hereunder.

30. Assignment by Landlord. Landlord shall have the right to transfer and
assign, in whole or in part, all its rights and obligations hereunder, in the
Premises, and in such event and upon such transfer no further liability or
obligation shall thereafter accrue against Landlord hereunder.

31. Limitation of Landlord’s Personal Liability. Tenant specifically agrees to
look solely to Landlord’s equity interest in the Premises for the recovery of
any monetary judgment against Landlord, it being agreed that Landlord (and its
partners, members and shareholders) shall never be personally liable for any
such judgment. The provision contained in the foregoing sentence is not intended
to, and shall not, limit any right that Tenant might otherwise have to obtain
injunctive relief against Landlord or Landlord’s successors-in-interest or any
suit or action in connection with enforcement or collection of amounts which may
become owing or payable under or on account of insurance maintained by Landlord.

32. Force Majeure. Landlord and Tenant (except with respect to the payment of
Base Rental or Additional Rental or any other monetary obligation under this
Lease) shall be excused for the period of any delay and shall not be deemed in
default with respect to the performance of any of the terms, covenants and
conditions of this Lease when prevented from so doing by a cause or causes
beyond the Landlord’s or Tenant’s (as the case may be) control (excluding
financial inability to perform), which shall include, without limitation, all
labor disputes, governmental regulations or controls, fire or other casually,
inability to obtain any material or services, acts of God, or any other cause
not within the reasonable control of Landlord or Tenant (as the case may be).

33. Surrender of Premises. Upon the termination of this Lease by lapse of time
or otherwise or upon the earlier termination of Tenant’s right of possession,
Tenant shall quit and surrender possession of the Premises (including all
leasehold improvements made or installed by Tenant or by Landlord) to Landlord,
broom clean, in the same condition as upon delivery of possession to Tenant
hereunder, normal wear and tear excepted. Before surrendering possession of the
Premises, Tenant shall, without expense to Landlord, remove all signs,
furnishings, equipment, trade fixtures, merchandise and other personal property
installed or placed in the Premises and all debris and rubbish, and Tenant shall
repair all damage to Premises resulting from such removal. If Tenant fails to
remove any of the signs, furnishings, equipment, trade fixtures, merchandise and
other personal property installed or placed in the Premises by the expiration of
the Term or earlier termination of this Lease, then Landlord may, at its sole
option, (i) deem any or all of such items abandoned and the sole property of
Landlord; or (ii) remove any and all such items and dispose of same in any
manner. Tenant shall pay Landlord on demand any and all expenses incurred by
Landlord in the removal of such items, including, without limitation, the cost
of repairing any damage to the Premises caused by such removal and storage
charges (if Landlord elects to store such property).

34. Notices. Any notice or other communications required or permitted to be
given under this Lease must be in writing and shall be effectively given or
delivered if (a) hand delivered to the addresses for Landlord and Tenant stated
below, (b) sent by certified or registered United States Mail, return receipt
requested, to said addresses, (c) sent by nationally recognized overnight
courier (such as Federal Express, UPS Next Day Air or Airborne Express), with
all delivery charges paid by the sender and signature required for delivery, to
said address; or (d) sent by facsimile to the facsimile numbers for Landlord and
Tenant stated below and actually received, as evidenced by facsimile
confirmation report, by Landlord or Tenant, as the case may be. Any notice
mailed shall be deemed to have been given upon receipt or refusal thereof.
Notice effected by hand delivery shall be deemed to have been given at the time
of actual delivery. Either party shall have the right to change its address to
which notices shall

11

 

--------------------------------------------------------------------------------

 

thereafter be sent and the party to whose attention such notice shall be
directed by giving the other party notice thereof in accordance with the
provisions of this Section.

 

 

 

 

 

 

 

 

 

Landlord:

  

BIOS Real Estate Company, LLC

  

 

 

  

Attn.: FINANCE                                

  

 

 

  

309 E. Dewey

  

 

 

  

Sapulpa, OK 74066

  

 

 

  

Facsimile: 918-227-1481

  

 

 

  

 ap@bioscorp.com

  

 

 

 

 

 

 

 

 

  

 

 

 

 

Tenant:

  

Franklin Synergy Bank

  

 

 

  

Attn.: Adair Hewett

  

 

 

  

722 Columbia Avenue

  

 

 

  

Franklin, TN 37064

  

 

 

  

Facsimile:  adair.hewett@franklinsynergy.com

35. Miscellaneous.

a. This Lease shall be binding upon and inure to the benefit of the successors
and assigns of Landlord, and shall be binding upon and inure to the benefit of
Tenant, its successors, and, to the extent assignment may be approved by
Landlord hereunder, Tenant’s assigns.

b. All rights and remedies of Landlord and Tenant under this Lease shall be
cumulative and none shall exclude any other rights or remedies allowed by law.
This Lease is declared to be a Tennessee contract, and all of the terms hereof
shall be construed according to the laws of the State of Tennessee.

c. This Lease may not be altered, changed or amended, except by an instrument in
writing executed by all parties hereto.

d. If Tenant is a corporation, partnership, limited liability company or other
entity, Tenant warrants that all consents or approvals required of third parties
(including but not limited to its Board of Directors, partners or members) for
the execution, delivery and performance of this Lease have been obtained and
that Tenant has the right and authority to enter into and perform its covenants
contained in this Lease.

e. To the extent permitted by applicable law, the parties hereto shall and they
hereby do waive trial by jury in any action, proceeding or counterclaim brought
by either of the parties hereto against the other on any matters whatsoever
arising out of or in any way connected with this lease, the relationship of
landlord and tenant, Tenant’s use or occupancy of the Premises and/or any claim
of injury or damage. In the event Landlord commences any proceedings for
nonpayment of rent or any other amounts payable hereunder, Tenant shall not
interpose any counterclaim of whatever nature or description in any such
proceeding, unless the failure to raise the same would constitute a waiver
thereof. This shall not, however, be construed as a waiver of Tenant’s right to
assert such claims in any separate action brought by Tenant.

f. If any term or provision of this Lease, or the application thereof to any
person or circumstance, shall to any extent be invalid or unenforceable, the
remainder of this Lease, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Lease shall be valid and
shall be enforceable to the extent permitted by law.

g. Time is of the essence in this Lease.

12

 

--------------------------------------------------------------------------------

 

h. Upon commencement of this Lease, Landlord shall pay Loch Company a commission
of 3% of the gross value of the initial term of this Lease.

i. If Tenant comprises more than one person, corporation, partnership, limited
liability company or other entity, the liability hereunder of all such persons,
corporations, partnerships or other entities shall be joint and several.

j. Landlord’s receipt of any monetary amount due hereunder (including Base
Rental and Additional Rental) payable by Tenant hereunder with knowledge of the
breach of a covenant or agreement contained in this Lease shall not be deemed a
waiver of the breach. No acceptance by Landlord of a lesser amount than the full
and complete installment of monetary amount due under this Lease (including Base
Rental and Additional Rental) which is due shall be considered, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment be deemed, an accord and satisfaction. Landlord may accept a check or
payment without prejudice to Landlord’s right to recover the balance due or to
pursue any other remedy provided in this Lease.

k. Submission of this instrument for examination shall not constitute a
reservation of or option to lease the Premises or in any manner bind Landlord,
and no lease or obligation on Landlord shall arise until this instrument is
signed and delivered by Landlord and Tenant.

l. Any claim, cause of action, liability or obligation arising under the term of
this Lease and under the provisions hereof in favor of a party hereto against or
obligating the other party hereto and all of Tenant’s indemnification
obligations hereunder shall survive the expiration or any earlier termination of
this Lease.

IN WITNESS WHEREOF, the parties hereto have executed and sealed this Lease as of
the date aforesaid.

 

 

 

 

LANDLORD:

 

BIOS REAL ESTATE COMPANY, LLC

 

 

By: 

 

/s/ Eddie Miller

Title:

 

President & CEO

 

 

 

 

TENANT:

 

FRANKLIN SYNERGY BANK

 

 

By: 

 

/s/ Kevin Herrington

Title:

 

EVP, COO

13

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Description of Premises

All that tract or parcel of land in Williamson County, Tennessee, and being more
particularly described as follows:

[gtmqh52l51b3000001.jpg]

EXHIBIT “A”

TO COMMERCIAL LISTING / LEASING AGREEMENT

LEGAL DESCRIPTION

[Insert legal description]

 

1

  

LAND in Williamson County, Tennessee, being Unit No. 100 of Keystone Center
Condominiums, a horizontal property regime established pursuant to the
provisions of the
Tennessee Horizontal Property Act (Tennessee Code Annotated Sections 66-27-101
through
66-27-123) and the provisions of the Master Deed for Keystone Center
Condominiums of record in
Book 4103, pages 453-505, Register’s Office for Williamson County, Tennessee,
the exact
description of said property is more clearly displayed in Book 4103, page 490 of
said county,
said Unit contains 4620 sq ft, including without limitation the by-laws appended
thereto of
record in Book 4103, pages 453-505, said Register’s Office (collectively the
“Master Deed”), to
which Master Deed reference is here made for a more complete and accurate
description of said
unit.
Together with the undivided percentage interest in the Common Elements (as
defined in the
Master Deed) appertaining to said unit and all other rights, powers, privileges
and interests
appertaining to said unit pursuant to the Master Deed.
Being the same property conveyed to SUNTRUST BANK from CHARLES S. SANGER,
SUCCESSOR TRUSTEE, by deed dated June 1,2012, of record in Book 5607, Page 205,
in the
Williamson County Register’s Office.
06900N, 121

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

 

 

17

 

 

 

The party(ies) below have signed and acknowledge receipt of a copy.

 

 

 

 

 

 

18

 

 

 

_                                                                             

 

 

 

                                                                           _

 

 

19

 

 

 

BUYER/TENANT

 

 

 

BUYER/TENANT

 

 

 

 

 

 

 

 

20

 

 

 

By:                                                                       

 

 

 

By:                                                                      

 

 

 

 

 

 

 

 

21

 

 

 

Title:                                                                    

 

 

 

Title:                                                                   

 

 

 

 

 

 

 

 

22

 

 

 

Entity:                                                                  

 

 

 

Entity:                                                                 

 

 

 

 

 

 

 

 

23

 

 

 

 

 

 

 

 

 

 

24

 

 

 

                      at                  o’clock ☐ am/ ☐ pm

 

 

 

                     at                  o’clock ☐ am/ ☐ pm

 

 

25

 

 

 

Date

 

 

 

Date

 

 

 



14

 

--------------------------------------------------------------------------------

 

26

 

 

 

The party(ies) below have signed and acknowledge receipt of a copy.

 

 

 

 

 

 

27

 

 

 

/s/ Eddie Miller                                                    

 

 

 

                                                                            _

 

 

28

 

 

 

SELLER/OWNER Bios Real Est Co. LLC

 

 

 

SELLER/OWNER

 

 

 

 

 

 

 

 

29

 

 

 

By: Eddie Miller

 

 

 

By:                                                                      

 

 

 

 

 

 

 

 

30

 

 

 

Title: President & CEO

 

 

 

Title:                                                                   

 

 

 

 

 

 

 

 

31

 

 

 

Entity: Bios Real Estate Co. LLC

 

 

 

Entity:                                                                 

 

 

 

 

 

 

 

 

32

 

 

 

4/24/17 at 10:00 o’clock ☒ am/ ☐ pm

 

 

 

                     at                  o’clock ☐ am/ ☐ pm

 

 

33

 

 

 

Date

 

 

 

Date

 

 

 

NOTE: This form is provided by TAR to its members for their use in real estate
transactions and is to be used as is. By downloading and/or using this form, you
agree and covenant not to alter, amend, or edit said form or its contents except
as where provided in the blank fields, and agree and acknowledge that any such
alteration, amendment or edit of said form is done at your own risk. Use of the
TAR logo in conjunction with any form other than standardized forms created by
TAR is strictly prohibited. This form is subject to periodic revision and it is
the responsibility of the member to use the most recent available form.

This form is copyrighted and may only be used in real estate transactions in
which Mr. Thomas Magli is involved as a TAR authorized user. Unauthorized use of
the form may result in legal sanctions being brought against the user and should
be reported to the Tennessee Association of Realtors® at (615) 321-1477.

 

 

 

 

 

 

[gtmqh52l51b3000002.jpg]

  

Copyright 2015 © Tennessee Association of Realtors®

  

Version 01/01/2016

  

CF 507 – Exhibit “A” to Commercial Listing/Leasing Agreement (Legal
Description), Page 1 of 1

  

[gtmqh52l51b3000003.jpg]

15

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Form of Commencement Agreement

COMMENCEMENT AGREEMENT

THIS COMMENCEMENT AGREEMENT (this “Agreement”), made and entered into as of this
             day of                             , 2017, is by and between BIOS
Real Estate Company, LLC, a Tennessee limited liability company, (“Landlord”),
and, Franklin Synergy Bank a Tennessee banking corporation (“Tenant”).

A. Tenant and Landlord entered into that certain Triple Net Office Lease
Agreement dated                                  (the “Lease”), for certain
improved real property municipally known as 101 SE Parkway, Suite 100, Franklin,
TN 37064 located in Williamson County, Tennessee, consisting of approximately
3872 +/- rentable square feet, being more particularly described in the Lease;
and

B. The parties desire to precisely establish the Commencement Dale as set forth
below.

NOW, THEREFORE, in consideration of the mutual and reciprocal promises herein
contained, and pursuant to Section 2 of the Lease, Tenant and Landlord hereby
agree that the Lease is hereby modified as follows:

1. The term of the Lease by and between Landlord and Tenant actually commenced
on July 1st 2017 (the “Commencement Date”).

2. Except as modified and amended by this Agreement, the Lease shall remain in
full force and effect.

IN WITNESS WHEREOF, Landlord and Tenant have caused this Agreement to be duly
executed, as of the day and year first above written.

 

 

 

 

LANDLORD:

 

TENANT:

 

 

 

 

 

 

 

 

 

 

BIOS Real Estate Company, LLC

 

 

 

Franklin Synergy Bank

 

 

 

 

 

By: 

 

/s/ Eddie Miller

 

 

 

By: 

 

/s/ Kevin Herrington

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

President & CEO

 

 

 

Title:

 

EVP, COO

 

16

 